               Case 20-12456-JTD            Doc 920-4    Filed 01/22/21    Page 1 of 3




                                                 Exhibit 4

                             Rejected Executory Contract / Unexpired Lease List




DOCS_LA:335402.2 76136/002
                      Case 20-12456-JTD         Doc 920-4        Filed 01/22/21   Page 2 of 3




                                             List of Rejected Leases

Restaurant           Landlord or                                             Real Property           Rejection
                                               Debtor-Tenant
    ID            Counterparty Name                                          Lease Address             Date
                                                                       Waycross
                  Arete Partners 2263
4801                                        Ruby Tuesday, Inc.         2263 MEMORIAL DRIVE           2/4/2021
                  Memorial, LLC
                                                                       WAYCROSS GA 31501
                                                                       Virginia Beach
                                                                       4488 VIRGINIA BEACH
2849              BV Associates             Ruby Tuesday, Inc.                                       2/4/2021
                                                                       BOULEVARD
                                                                       VIRGINIA BEACH VA 23462
                                                                       East Harrisburg
4710              Four Beam, LLC            Ruby Tuesday, Inc.         3991 PAXTON STREET            2/4/2021
                                                                       HARRISBURG PA 17111
                                                                       Lisbon
4431              Lisbon Landing, LLC       Ruby Tuesday, Inc.         160 RIVER ROAD, SUITE A‐200   2/4/2021
                                                                       LISBON CT 06351
                                                                       Sumter Hwy
5026              NADG NNN RT (SC) LP       Ruby Tuesday, Inc.         7490 GARNERS FERRY ROAD       2/4/2021
                                                                       COLUMBIA SC 29209
                                                                       Salisbury
2682                                        Ruby Tuesday, Inc.         2300 NORTH SALISBURY          2/4/2021
                  RPI Salisbury Mall, LLC
                                                                       BOULEVARD H101
                                                                       SALISBURY MD 21801




       DOCS_LA:333954.1 76136/002
                                Case 20-12456-JTD   Doc 920-4    Filed 01/22/21      Page 3 of 3


Ruby Tuesday Inc
Additional Executory Contracts to Reject
                                                     Description of Contract
Counterparty                    Debtor Party         Rejection                   Rejection Date
KONICA MINOLTA/ WELLS FARGO
FINANCIAL LEASING
USA INC DEPT AT 952823                               Coretrust Agreement For
ATLANTA GA 31192‐0000           Ruby Tuesday, Inc    Bizhub Lease                                  2/4/2021
QUADIENT (MAIL FINANCE )                             Product Lease Agreement
PO BOX 6813                                          W/Meter Rental
CAROL STREAM IL 60197‐0000      Ruby Tuesday, Inc    Agreement                                     2/4/2021
SHOFFNER MECHANICAL SERIVCES
PO BOX 10048                                         Preventive Maintenance
KNOXVILLE TN 37939‐0000         Ruby Tuesday, Inc    Agreement                                     2/4/2021
UNITED ELEVATOR SERVICES LLC
PO BOX 1301                                          Service Agreement Full
KNOXVILLE TN 37901‐0000         Ruby Tuesday, Inc    Maintenance For Office                        2/4/2021
GREENLEAF COMPACTION INC
PO BOX 29661 2008                                    Trash compactor lease for
PHOENIX AZ 85038                Ruby Tuesday, Inc    7149 Ellenton                                 2/4/2021
GREENLEAF COMPACTION INC
PO BOX 29661 2008                                    Trash compactor lease for
PHOENIX AZ 85038                Ruby Tuesday, Inc    7157 Cooper Creek                             2/4/2021
ALERT 360 SARASOTA
2448 E 81ST STREET SUITE 4200                        Alarms for 7157 Cooper
TULSA OK 74137‐0000             Ruby Tuesday, Inc    Creek                                         2/4/2021
